Prospectus Supplement No. 6 to Prospectus dated September 20, 2006 Registration No. 333-135376 Filed pursuant to Rule 424(b)(3) PIEDMONT MINING COMPANY Supplement No. 6 To Prospectus Dated September 20, 2006 This Prospectus Supplement No. 6 supplements our Prospectus filed with the Securities and Exchange Commission on September 20, 2006; and our Prospectus Supplement No. 1 dated November 16, 2006 and filed with the Securities and Exchange Commission on November 17, 2006; and our Prospectus Supplement No. 2 filed with the Securities and Exchange Commission on May 25, 2007; and our Prospectus Supplement No. 3 filed with the Securities and Exchange Commission on August 15, 2007; and our Prospectus Supplement No. 4 filed with the Securities and Exchange Commission on December 20, 2007; and our Prospectus Supplement No. 5 filed with the Securities and Exchange Commission on April 24, 2008 (collectively, the “Prospectus”) relating to the sale of up to 8,137,560 shares of our common stock, no par value, (“Common Stock”) by the Selling Stockholders listed under “Selling Stockholders” on page 14 of the Prospectus. This Prospectus also covers the sale of 4,693,667 shares of our Common Stock by the Selling Stockholders upon the exercise of outstanding warrants.This Prospectus Supplement No.6 also includes the attached Quarterly Report on Form 10-QSB as filed with the Securities and Exchange Commission on May 15, 2008.The Prospectus was filed as part of our Registration Statement on Form SB-2, as amended (File No. 333-135376). This Prospectus Supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including any amendments or supplements thereto.We encourage you to read this Supplement carefully with the Prospectus. Our Common Stock is not traded on any national securities exchange or on a NASDAQ Stock Market. Our Common Stock is quoted on the OTC Bulletin Board under the symbol “PIED”.On May 19, 2008, the last reported sale price for our Common Stock was $0.17. There is no public market for the warrants. Investing in our common stock involves certain risks and uncertainties. See “Risk Factors” beginning on page 5 of the Prospectus and the risk factors included in our Annual Report on Form 10-KSB for the year ended December 31, 2007 and filed with the Securities and Exchange Commission on March 31, 2008, beginning on page Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement No. 6 is May 20, 2008. 1 UNITED STATES
